Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1 is directed to a “executing a blockchain platform”. 	Claim 1 is directed to the abstract idea of “triggering a reward token, redeeming a token for a updated virtual representation” which is grouped under “organizing human activity… commercial interactions in the form of sales activities or behaviors and managing personal behavior including social activities and following rules or instructions” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites providing a virtual representation of a user, detecting that a triggering event was performed, generating a token, receiving a request to redeem tha blockchain token, generating a new graphical element, and providing an updated virtual representation. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as client device and 
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of earning a token, redeeming a token, and updating an image using computer technology (e.g. a blockchain platform). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-9, 11-17 and 19-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).




Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations:
Claims 1, 8, and 18 recite: “to be displayed on a client device” which is a statement of intended use. Examiner suggests positively reciting the claim limitation. 
Nonfunctional Descriptive Material
	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
	The following limitations include nonfunctional descriptive material:
Claim 4 and 13 recite the virtual representation comprises a representation of a tree. 
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites "the method of claim 10" but should read "the system of claim 10".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are broader than the specification (genus v species) because the claimed limitations of “generating a blockchain token corresponding to the user, receiving a request, generating a new graphical element, providing, to be displayed on a client device in claim 1, claim 2 “generating a new graphical element, and claim 6 generating a physical token do not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer US 6476830 in view of Lohe US 2017/048234.

As per claim 1:	Farmer discloses a method of [executing a blockchain platform], comprising: providing, to be displayed on a client device, a virtual representation of a user, wherein the virtual representation comprises a plurality of graphical elements corresponding to a plurality of relationships of the user (Fig 1 ‘100’, col 12 lines 17-57); 	detecting, by a processing device [of the blockchain platform], that a triggering event was performed (table 2, col. 17 lines 9-64; col 12 lines 17-57); 	in response to detecting that the triggering event was performed, generating a [blockchain] token corresponding to the user (table 2, col. 14 lines 9-64; col 12 lines 17-57); 	receiving a request from the client device to redeem the [blockchain] token (table 2, col. 14 lines 9-64; col 12 lines 17-57); 	in response to receiving the request, generating a new graphical element, representing the [blockchain] token, for the virtual representation of the user (table 2, col. 14 lines 9-64; col 12 lines 17-57); and 	providing, to be displayed on the client device, an updated virtual representation including the new graphical element (table 2, col. 14 lines 9-64; col 12 lines 17-57).
	Farmer fails to explicitly disclose but Lohe does disclose executing a blockchain platform, generating a blockchain token, redeem the blockchain token (Fig 1, Abstract, 
As per claim 2:	Farmer further discloses the method of claim 1, further comprising: in response to detecting that the triggering event was performed, generating a new graphical element, representing a relationship between the user and a third party, for the virtual representation (table 2, col. 14 lines 9-64; col 12 lines 17-57).

As per claim 3:	Farmer further discloses the method of claim 1, wherein the new [blockchain] token further corresponds to the event and a third party, the method further comprising: in response to detecting that the triggering event was performed, generating a second [blockchain] token corresponding to: the user, the event, and the third party; and 	sending the [blockchain] token to the third party (col. 4 lines 27-32, col. 10 lines 41-61) 
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the blockchain features as taught in Lohe in Farmer since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to include blockchain in the virtual world of Farmer in order to provide security to the token objects in the world.

As per claim 4:	Farmer the method of claim 1, wherein the virtual representation comprises a representation of a tree (table 2, col. 14 lines 9-64; col 12 lines 17-57, see above claim interpretation).

As per claim 5:	Farmer further discloses the method of claim 2, wherein the triggering event comprises achievement of an emotion or state of being (table 2, col. 14 lines 9-64; col 12 lines 17-57).

As per claim 6:	Farmer fails to explicitly disclose but Lohe does disclose the method of claim 1, 
As per claim 7:	Farmer fails to explicitly disclose but Lohe does disclose the method of claim 1, further comprising detecting that the triggering event was performed by a sensor associated with the user (Fig 41, [0339], [0421]).  
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the blockchain features as taught in Lohe in Farmer since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to include blockchain in the virtual world of Farmer in order to provide security to the token objects in the world.As per claim 8:	Farmer fails to explicitly disclose but Lohe does disclose the method of claim 7, wherein the sensor is at least one of: a resonant sensor, a photoelectric sensor, or a biometric sensor (Fig 41, [0339], [0421]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the blockchain features as taught in Lohe in Farmer since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one 

As per claims 10-17:
	Claims 10-17 are rejected under the rationales of claims 1-8, respectively.As per claims 18-20:	Claims 18-20 are rejected under the rationales of claims 1, 3, and 7, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simmons US 2019/0130701.	Schwartz US 2015/0251098	Andon US 10505726

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692